STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 12 - 14 are allowable. The restriction requirement among claims 1 - 10, 15 - 30, drawn to optical coherence tomographic scanning within an ear of a human, and claims 12 - 14, drawn to a briefcase for storing an optical coherence tomographic scanning system and probe, as set forth in the Office action mailed on 26 January 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of on 26 January 2021 is withdrawn.  Claims 12 -14, directed to a briefcase for storing an optical coherence tomographic scanning system and probe, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see pp. 9-11, filed 18 April 2022, with respect to the rejection of independent claims 1, 11, and 18, under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of independent claims 1, 11, and 18, under 35 U.S.C. § 103 has been withdrawn. 
Allowable Subject Matter
Claims 1 - 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments, cited above, are persuasive and have been adopted as the reasons for allowance herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668